MANN, Judge.
Article V, § 5(3) of our Constitution, F.S.A. provides that a District Court of Appeal may issue the writ of quo warranto sought in this original proceeding. Section 6(3) grants the same jurisdiction to the circuit courts. The philosophy underlying the judiciary article vouchsafes to every litigant two days in court and if the matter were initially heard in the circuit court it would be reviewable here or, in a limited category of circumstances, in the Supreme Court. Orderly procedure dictates that we respect that philosophy and that petitions for extraordinary writs be heard first in the circuit court unless there is some compelling reason for invoking the original jurisdiction of an appellate court. See State ex rel. Clark v. Klingensmith, 1936, 126 Fla. 124, 170 So. 616, in which there were factual issues to be tried, which may not be the case here, but which appears to us to be immaterial. We cannot transfer the case because the jurisdiction invoked is original and not appellate, State ex rel. Winton v. Town of Davie, Fla.1961, 127 So.2d 671. Accordingly we dismiss the information in the nature of quo warranto on our own motion without prejudice to the right of relators to proceed in the appropriate circuit court.
LILES, C. J., and McNULTY, J., concur.